UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (aspermitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 POWIN CORPORATION (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 20th Ave. Tualatin, OR 97062 Phone #: 503-598-6659 Fax#: 503-598-3941 Website: www.pwoin.com May 1, 2012 Dear Shareholders, We are pleased to invite you to attend our 2012 Annual Shareholders Meeting to be held June 13, 2012, at 2:00 in the afternoon of that day, at the Best Western Plus Northwind Inn and Suites at 16105 S.W. Pacific Highway, Tigard, Oregon 97224. The weather in the Portland metropolitan area is usually very nice this time of year and Portland’s famous roses and other spring flowers are in full bloom. We encourage all of our Shareholders to attend the Annual Meeting and enjoy the many attractions the Portland area has to offer. At the meeting, we will furnish you with our financial results for our fiscal year ending December 31, 2011.We are pleased with our 2011 results, which were achieved despite a still underperforming national and world economy. The company saw a strong surge of sales in the fourth quarter, which helped offset the loss of one large national OEM client earlier in the year. In the Fourth Quarter, we reported total sales of $12.03 million, an increase of $3.1 million, or 34.4%, compared to the same period in 2010.The increase came during what is normally the slowest sales quarter of the year.While the company recorded a loss of $4.4 thousand in net income for the year, we believe we are well positioned for a return to profitable results in 2012. Oursubsidiary, QBF,is seeing an increase in business with Daimler Truck North America and is actively seeking new business with other large manufacturers. Our Powin Mexico facility has completed the installation of a paint line and is poised for expansion in the future. Our wholly owned subsidiary Powin Energy posted strong fourth quarter revenues and is ramping up the marketing of its proprietary energy storage systems as the multi-billion dollar global market for these applications continues to grow.We have established key relationships with utility companies, suppliers, government, military, and other stakeholders, which are all key ingredients in building a strong foundation and presence in the energy storage market. During this exciting and unprecedented time in our industry, we are confident the growth strategy we have implemented will give us multiple avenues for expansion. In addition to achieving growth in our core segments, we are ready to pursue acquisitions that could also enhance our sales and profits. 20th Ave. Tualatin, OR 97062 Phone #: 503-598-6659 Fax#: 503-598-3941 Website: www.pwoin.com In summary, as a shareholder, my commitment to the success of this growing enterprise is stronger than ever.The stability of our OEM segment and our core businesses, along with exciting market opportunities for our wholly owned subsidiary, Powin Energy, give us great optimism for continued growth. I remain appreciative on a daily basis for the chance to lead this Company and look forward to what the future holds for us. On behalf of the board of Directors and employees of Powin Corporation, we thank for your continued support. Sincerely, Joseph Lu, Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 1, 2012 The annual meeting of the stockholders of POWIN CORPORATION, a Nevada corporation, will be held Wednesday, June 13, 2012, at 2:00 in the afternoon of that day, at the Best Western Plus Northwind Inn and Suites at 16105 S.W. Pacific Highway, Tigard, Oregon 97224.Stockholders will be asked to consider the following matters at the meeting, which are described in the accompanying proxy statement 1. To elect four directors to hold office until the 2013 Annual Meeting of Stockholders and until their successors are elected and qualified; 2. Approve the adoption an amendment to the Articles of Incorporation to grant the Board of Directors the authority to (i) establish classes of common and preferred stock and (ii) to undertake reverse stock splits without the need for further additional shareholder approval. 3. Any other business which may properly come before the meeting; including adjourning the meeting from time to time. The Board of Directors has fixed the close of business on April 12, 2012 as the record date for the determination of the stockholders entitled to notice of and to vote at the meeting.Only stockholders of record at that time will be entitled to vote at the meeting, or any adjournment thereof. The Board of Directors of the Company solicits you to sign, date and return the enclosed proxy.Your proxy may be revoked at any time before it is exercised. By Order Of the Board of Directors /s/ Joseph Lu Joseph Lu Chairman POWIN CORPORATION 20550 S.W. 115th Ave. Tualatin, OR 97062 IMPORTANT NOTICE regarding the availability of proxy materials for the Annual Meeting of Stockholders to be held on June 13, 2012: The Company's Proxy Statement, 2011 Annual Report, Form 10-K and other proxy materials are being mailed with this Notice of Annual Meeting of Stockholders. P R O X Y THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints Joseph Lu Chief Financial Officer, POWIN CORPORATION as Proxy, with the power to appoint his substitute, and hereby authorizes him to represent and to vote all of theshares of Common Stock held of record by the undersigned on April12, 2012 at the annual meeting of stockholders to be held on June 13, 2012, or any adjournment or adjournments thereof, as fully and with the same effect as the undersigned might or could do if personally present, with respect to the following business proposed by the Company to be conducted at the meeting: 1. ELECTION OF DIRECTORS FOR all nominees listed below (except as marked to the contrary below)o WITHHOLD AUTHORITY to vote for all nominees listed belowo TO WITHHOLD AUTHORITY TO VOTE FOR ANY INDIVIDUAL NOMINEE STRIKE A LINE THROUGH THE NOMINEE'S NAME IN THE LIST BELOW Joseph LuZaixiang (Fred) LiuTy MeasomJeanne Liu 2.
